DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 5 January 2021 has been entered.  Claims 1, 3, 5, and 8 – 12 remain pending in the application.
	The examiner observes “(iii)” before “a stain and/or glaze porcelain” and “range between 680°C and 840°C” in claim 1 appear to be amendments to claim 1, but are not underlined to demonstrate these are additions to claim 1 as required of 37 CFR 1.121(c)(2).

Claim Interpretation
With respect to claims 8 – 12, the examiner maintains the interpretations presented in the Office Action mailed 5 August 2020 to the extent consistent with the present amendments, said interpretations being incorporated herein by reference.  The examiner notes similar limitations to claims 8 – 12 are recited in independent claim 1, and as such similar interpretations are made thereto.
	Claim 1, as amended, is directed to “a shade-coordinated porcelain system for a lithium disilicate-based glass-ceramic and/or YTZP zirconia-based ceramic substructure” (ll. 1 – 2 of the claim).  This statement recites an intended use of the shade-coordinated porcelain system and is not considered to limit the structure or the composition of the shade-coordinated porcelain system beyond that it only be capable of being used in such a manner.  With respect to the prior art, a shade-coordinated porcelain system satisfying the limitations set forth in the body of claim 1 will be considered to satisfy the recited intended use, even if not specifically disclosed as used with the recited substructures, absent some showing a prior art shade-coordinated porcelain system is not capable of use therewith.
	Similarly, for claims 3 and 5, which define limitations to the CTE of a substructure, the interpretation is such that a prior-art shade-coordinated porcelain system need only be capable of use with the claimed substructure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over van der Zel (US 2006/0099552 A1) in view of Jana (US 2011/0275031 A1), Brodkin ‘576 (US 2004/0232576 A1), and Brodkin ‘711 (US 2010/0133711 A1).
	Regarding claim 1, van der Zel discloses a shade-coordinated porcelain system (e.g. Fig. 1 – 3; ¶¶ [0017] – [0066]) for, e.g., a YTZP zirconia-based ceramic substructure (“supporting structure”: e.g. ¶¶ [0018] – [0020], [0023], [0024], [0031], [0032], [0037], [0038], [0051], [0053], [0057] – [0061]), comprising an, e.g. a natural enamel/dentin body (e.g. ¶ [0020]) having a composition that includes 52 – 79.95 wt% 2, 7 – 15 wt% Al2O3, 5 – 11 wt% Na2O, 6 – 14 wt% K2O, 0.05 – 0.5 wt% Li2O, 0.1 – 1.5 wt% CaO, and 0.2 – 2.5 wt% BaO (“the balance being SiO2” used as the basis for determining the amount thereof based on the recited ranges for other components cited: e.g. ¶ [0054]), wherein the natural enamel/dentin body is thermally compatible to the substructure (e.g. ¶ [0037]) and have a CTE in the range between 9.0 ppm/°C and 11.0 ppm/°C at 500 °C (e.g. ¶¶ [0018], [0052]), and wherein the CTE of the natural enamel/dentin body, the opal enamel, and the stain and/or glaze porcelain is achieved after firing the shade-coordinated porcelain system at a temperature in the range between 750°C and 1000°C (e.g. ¶¶ [0018], [0052], [0056], [0063]).
	Although van der Zel is not specific as to the shade-coordinated porcelain system further comprising an opal enamel or a stain and/or glaze porcelain having the respective features as claimed, these features would have been obvious in view of Jana.
	Jana discloses a shade-coordinated porcelain system comprising: at least two overlayers, e.g. a natural enamel/dentin body having a composition that includes 40 – 60 wt% SiO2, 8 – 18 wt% Al2O3, 2 – 10 wt% Na2O, 5 – 15 wt% K2O, 0 – 5 wt% Li2O, 0 – 5 wt% CaO, and 0 – 5 wt% BaO (“at least one opaque layer” having the indicated composition: e.g. ¶¶ [0068] – [0078], [0123], [0148]),
and a stain and/or glaze porcelain having a composition that includes 55 – 75 wt% SiO2, 8 – 22 wt% Al2O3, 4 – 12 wt% Na2O, 3 – 12 wt% K2O, 0 – 3 wt% Li2O, 0 – 3 wt% CaO, and 0 – 5 wt% of BaO
wherein the overlayers are thermally compatible to the substructure (e.g. ¶¶ [0166], [0168]) and have a CTE less than about 9.6 ppm/°C at 500 °C (so as to be less than that of a “metallic frame”: e.g. ¶¶, [0065], [0167]).
	Jana’s stain and/or glaze porcelain is advantageous for providing good optical appearance and improving durability (e.g. ¶ [0163]).
	Brodkin ‘576 discloses the function of BaO as is used in compositions of the kind van der Zel and Jana respectively disclose to provide wettability and good bonding (e.g. ¶ [0014]).
	Brodkin ‘711 discloses overlay compositions with useful wetting of zirconia-based substructures comprising 55 – 80 wt% SiO2, 5 – 20 wt% Al2O3, 0 – 15 wt% Na2O, 0 – 7 wt% K2O, 0.5 – 2 wt% Li2O, 0 – 3 wt% CaO, and 0 – 3 wt% BaO (e.g. ¶¶ [0033] – [0036]).  In view of the common effects obtained, 
	Therefore, it would have been obvious to modify van der Zel’s shade-coordinated porcelain system to comprise a stain and/or glaze porcelain as Jana discloses, and in particular comprising 0 – 3 wt% BaO as Brodkin ‘576 and Brodkin ‘711 suggest, the motivation being to improve the optical appearance and durability of the shade-coordinated porcelain system while having a composition useful for wetting the surface to which it is applied, thus facilitating manufacture of the shade-coordinated porcelain system.  In view of van der Zel’s desire for matching CTE to provide thermal compatibility (e.g. ¶ [0037]), it is observed the desirable CTE for the stain and/or glaze porcelain is in a range between 9.0 ppm/°C and 9.6 ppm/°C (i.e. the overlap of the ranges van der Zel and Jana disclose).
	Although Jana, Brodkin ‘576, and Brodkin ‘711 are not specific as to such a CTE for the stain and/or glaze porcelain being achieved after firing at the claimed temperature, van der Zel’s firing temperature would have been understood to provide a firing temperature compatible for use with the shade-coordinated porcelain system, and therefore would have been obvious to use as the firing temperature for obtaining a stain and/or glaze porcelain with the CTE indicated above.
	Regarding claim 3, although van der Zel is not specific as to the shade-coordinated porcelain system being for a lithium disilicate-based glass ceramic substructure wherein the lithium disilicate-based glass-ceramic substructure has a CTE in the range of 9.5 ppm/°C and 10.5 ppm/°C, Brodkin ‘576 notes lithium disilicate-based glass-ceramic substructures are equivalents to those based on zirconia, particularly when the CTE is in the range of 7 to 13 ppm/°C (e.g. ¶ [0025]).  In view of the matching CTE, i.e. thermal compatibility, van der Zel discloses and the above indicated equivalence, it would have been obvious to configure the modified shade-coordinated porcelain system for a lithium disilicate-based glass-ceramic substructure having a CTE in the range of 7 to 13 ppm/°C as Brodkin ‘576 suggests.
	Regarding claim 5, in addition to the limitations of claim 1, Jana discloses a CTE of a substructure should match that of the overlayer(s) in order to avoid failure of the shade-coordinated porcelain system (e.g. ¶ [0034]).  Given the CTE in the range between 9.0 ppm/°C and 11.0 ppm/°C at 500 °C as van der Zel discloses for the overlayers, it would have therefore been obvious for the YTZP zirconia-based 
	Regarding claim 8, in addition to the limitations of claim 1, van der Zel discloses the CTE of the natural enamel/dentin body and the stain and/or glaze porcelain is achieved after firing the shade-coordinated porcelain system at a temperature in the range between 750°C and 1000°C (e.g. ¶¶ [0018], [0052], [0056], [0063]).
	Regarding claim 9, van der Zel discloses the CTE of the natural enamel/dentin body and the stain and/or glaze porcelain is achieved after firing the shade-coordinated porcelain system at a temperature in the range between 750°C and 1000°C (e.g. ¶¶ [0018], [0052], [0056], [0063]).
	Regarding claim 10, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, in the modified shade-coordinated porcelain system, the at least two overlays includes the natural enamel/dentin body and the stain and/or glaze porcelain.
	Although van der Zel, Jana, Brodkin ‘576, and Brodkin ‘711 are not specific as to the CTE being achieved after firing the (modified) shade-coordinated porcelain system at a temperature 50°C lower than the firing temperature of the natural/enamel dentin body, it is observed the CTE range for claim 10 is the same as for claim 1, i.e. the base claim of claim 10.  As such, per the Claim Interpretation section above, the modified shade-coordinated porcelain system meets the CTE as claimed.
	Regarding claim 12, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, in the modified shade-coordinate porcelain system, the CTEs of the natural enamel/dentin body and stain and glaze porcelain are, respectively in the range between 9.0 ppm/°C and 11.0 ppm/°C at 500 °C and between 9.0 ppm/°C and 9.6 ppm/°C, and the porcelain firing temperatures are in the range between 750°C and 1000°C.
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over van der Zel, Jana, Brodkin ‘576, and Brodkin ‘711 as applied to claim 1 above, and further in view of Zel (US 2005/0064369 A1).
	Regarding claim 11, although van der Zel discloses the overlayers includes the stain and/or glaze porcelain, van der Zel is not specific as to the overlays including an opal enamel.  However, this feature would have been obvious in view of Zel.

	Accordingly, it would have been obvious to modify van der Zel’s natural enamel/dentin body to be an opal enamel as Zel suggests, the motivation being to improve the natural appearance of the shade-coordinated porcelain system.

Response to Arguments
Applicant’s arguments, see p. 5, filed 5 January 2021, with respect to the objections to claims 1, 5, 10, and 11 have been fully considered and are persuasive.  These objections been withdrawn. 
	Applicant’s arguments, see p. 5, filed 5 January 2021, with respect to the rejections of claims 1 – 12 under 35 U.S.C. 112 have been fully considered and are persuasive.  These rejections have been withdrawn. 
	Applicant’s arguments, see p. 6, filed 5 January 2021, with respect to the rejections of claims 1 – 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of van der Zel, Jana, Brodkin ‘576, and Brodkin ‘711.  The examiner observes claim 1 is notably amended to require at least two overlayers and to have particular Al2O3 content, features which the combination of van der Zel, Jana, Brodkin ‘576, and Brodkin ‘711 address.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783